DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 line 3 recites “the wheel” which should be changed to “a wheel” to place the claim limitation into better form.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 line 2 recites “the low-refractive-index member” which should be changed to “a low-refractive-index member” to place the claim limitation into better form.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 line 3 recites “the wheel” which should be changed to “a wheel” to place the claim limitation into better form.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 line 6 recites “the low-refractive-index member” which should be changed to “a low-refractive-index member” to place the claim limitation into better form.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 12 line 2 recites “the low-refractive-index member” which should be changed to “a low-refractive-index member” to place the claim limitation into better form.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 line 3 recites “the wheel” which should be changed to “a wheel” to place the claim limitation into better form.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the bonding layer covers the entire second surface” of claim 1 and “the second surface is partly exposed from the bonding layer” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the bonding layer connects together the second surface, the side surface, and a surface of the lower layer to keep the phosphor layer in intimate contact with the lower layer” of claim 1 and “a low-refractive-index member is disposed in a part of a region where the phosphor layer and the bonding layer are disposed in the circumferential direction on the surface of the wheel” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “the bonding layer covers only the side surface inside the phosphor layer and an end of the second surface inside the phosphor layer” where claim 1 recites “the bonding layer covers the entire second surface”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “the phosphor layer replaced” and “the bonding layer replaced” which fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “the phosphor layer and the bonding layer are replaced” which fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The remaining claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luchinger et al. (US Pub. 2020/0392402; “Luchinger1”).
As to claim 1, Luchinger1 discloses an optical element (Fig. 3 A; 4 luminescent component) comprising: a phosphor layer (1 first element) facing a lower layer (3 flat substrate); and a bonding layer (P2 second polymer) keeping the phosphor layer (11) in intimate contact (Fig. 3A) with the lower layer (3), wherein the phosphor layer includes an inorganic binder (P1; 0018 inorganic), and phosphor particles (11 first luminescent crystal) dispersed within the inorganic binder (P1; 0018 inorganic), the bonding layer includes an organic binder (P2 second polymer; 0018, 0053), the phosphor layer (1) has a first surface facing (bottom surface of 1) the lower layer (3), a second surface (top surface of 1) opposite to the first surface (bottom surface of 1, and a side surface (side surface of 1) connecting the first and second surfaces together, and the bonding layer (4) connects together the second surface, the side surface, and a surface of the lower layer to keep the phosphor layer in intimate contact with the lower layer (3), and the bonding layer (4) covers the entire (0168) second surface.

Regarding claim 2, Luchinger1 discloses wherein the lower layer (3) is composed of one or more layers including a substrate (0160; 0166, 0195, 0196).

As to claim 4, Luchinger1 discloses wherein the bonding layer (4) covers the phosphor layer (1) so as to face the entire second surface (Fig. 3A; 0168) and the entire side surface (Fig. 3A; 0168).

As to claim 5, Luchinger1 discloses wherein the bonding layer (4) has an outer surface (top surface of 4) that is not in intimate contact with the lower layer (3) and the phosphor layer (1), and the outer surface of the bonding layer has a curved shape forming a protrusion (top curved shape of 4).

As to claim 13, Luchinger1 discloses an optical device (0191) comprising: the optical element according to claim 1 (see rejection to claim 1); and a laser or LED (0191; 0245) configured to emit excitation light to the phosphor layer (1).

Claim(s) 1, 2, 4, 5, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brick et al. (DE102016116744A1).
As to claim 1, Brick discloses an optical element (Fig. 10; 1 component minus 2 radiation source) comprising: a phosphor layer (4 conversion layer) facing a lower layer (3 thermally conductive layer); and a bonding layer (12 cover) keeping the phosphor layer in intimate contact with the lower layer (see Fig. 10), wherein the phosphor layer (4) includes an inorganic binder (0012; ceramic; 0035; 27 matrix material of ceramic), and phosphor particles dispersed within the inorganic binder (0012), the bonding layer (12) includes an organic binder (0052 silicone is a polymer and is organic), the phosphor layer (bottom surface of 4) has a first surface facing the lower layer (3), a second surface opposite to the first surface (top surface of 4 is the second surface.), and a side surface connecting the first and second surfaces together (see Fig. 10), and the bonding layer connects together the second surface, the side surface, and a surface of the lower layer to keep the phosphor layer in intimate contact with the lower layer (12 keeps 4 in intimate contact to 3), and the bonding layer covers the entire second surface (Fig. 7).

As to claim 2, Brick discloses wherein the lower layer (3) is composed of one or more layers (0037; second bonding layer and/or bonding layer) including a substrate (3).

As to claim 4, Brick discloses wherein the bonding layer (12) covers the phosphor layer (4) so as to face the entire second surface and the entire side surface (see Fig. 7).

As to claim 5, Brick discloses wherein the bonding layer (12) has an outer surface that is not in intimate contact (the light exit surface of 12 is not in intimate  contact with 3) with the lower layer (3) and the phosphor layer (4), and the outer surface of the bonding layer has a curved shape forming a protrusion (see Fig. 7 and 10). 

As to claim 13, Brick discloses an optical device (1 component) comprising: the optical element according to claim 1 (see rejection to claim 1); and a laser (5 laser; 0036) or LED configured to emit excitation light (0036;0039) to the phosphor layer (4; Fig. 10).

As to claim 16, Brick discloses an optical device (1) comprising: the optical element according to claim 1 (see rejection to claim 1), the lower layer (3) being a permeable substrate; and a light source (2) configured to emit excitation light to the optical element, wherein the light source emits excitation light to the first surface via the permeable substrate (see Fig. 10; 0038 glass or sapphire), and the phosphor layer radiates fluorescence from the second surface (20 first electromagnetic radiation; see Fig. 10).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohbayashi et al. (US Pub. 2015/0102722).
As to claim 1, Ohbayashi discloses an optical element (Fig. 3B) comprising: a phosphor layer (1 fluorescence member) facing a lower layer (3 substrate); and a bonding layer (2 flexible gel) keeping the phosphor layer in intimate contact with the lower layer), wherein the phosphor layer (1) includes an inorganic binder (1b matrix water glass 0046), and phosphor particles dispersed within the inorganic binder (Fig. 3A), the bonding layer (2) includes an organic binder (2 silicone gel or grease 0059), the phosphor layer (1) has a first surface facing the lower layer (surface of 3), a second surface opposite to the first surface (Fig. 3B), and a side surface connecting the first and second surfaces together (Fig. 3B), and the bonding layer connects together the second surface, the side surface, and a surface of the lower layer to keep the phosphor layer in intimate contact with the lower layer (3), and the bonding layer (2) covers the entire second surface (Fig. 3A).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brick.
Regarding claim 6, Brick discloses the invention as described above except for wherein the second surface is partly exposed from the bonding layer.
Brick teaches the bonding layer covers the entire second surface (Fig. 7).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the second surface is partly exposed from the bonding layer”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the second surface and bonding layer of Brick with the limitation “the second surface is partly exposed from the bonding layer” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and/or such a configuration could allow exposure of the second surface to air for cooling or outgassing or cooling gases or inert gases or gettering materials.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger1 in view of Chang et al. (US Pub. 2018/0231879).
Regarding claim 7, Luchinger1 discloses the invention above except for the lower layer is a wheel, and the phosphor layer and the bonding layer are disposed in a circumferential direction on at least a part of a surface of the wheel through which excitation light emitted from a light source passes.
Chang teaches the lower layer (Fig. 6; 132a transparent substrate) is a wheel (Figs. 1 and 6; abstract), and the phosphor layer (131 phosphor layer) and the bonding layer (132b substrate) are disposed in a circumferential direction (Fig. 6) on at least a part of a surface of the wheel (132a) through which excitation light (901 laser light) emitted from a light source passes (light generating 901).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wheel configuration as taught by Chang for the optical element configuration as disclosed by Luchinger1 to utilize a wheel configuration which allows for phosphor wheel light blending (Fig. 1 and 6) and/or such an optical element can be used for projectors and laser projection devices (title).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brick in view of Chang et al. (US Pub. 2018/0231879).
Regarding claim 7, Brick discloses the invention above except for the lower layer is a wheel, and the phosphor layer and the bonding layer are disposed in a circumferential direction on at least a part of a surface of the wheel through which excitation light emitted from a light source passes.
Chang teaches the lower layer (Fig. 6; 132a transparent substrate) is a wheel (Figs. 1 and 6; abstract), and the phosphor layer (131 phosphor layer) and the bonding layer (132b substrate) are disposed in a circumferential direction (Fig. 6) on at least a part of a surface of the wheel (132a) through which excitation light (901 laser light) emitted from a light source passes (light generating 901).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wheel configuration as taught by Chang for the optical element configuration as disclosed by Brick to utilize a wheel configuration which allows for phosphor wheel light blending (Fig. 1 and 6) and/or such an optical element can be used for projectors and laser projection devices (title).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brick in view of Takamatsu (US Pub. 2017/0315432A1).
Regarding claim 14, Brick discloses the optical element according to claim 6 except for an optical device comprising: the optical element; a driver configured to rotate the wheel; and a light source configured to emit excitation light to the optical element, wherein the optical device radiates fluorescence when, along with rotation of the wheel, excitation light impinges on the phosphor layer of the optical element disposed in the circumferential direction on at least the surface of the wheel.
Takamatsu teaches an optical device (Fig. 5) comprising: the optical element (41 phosphor layer); a driver (45 motor) configured to rotate the wheel (42 phosphor wheel light source units); and a light source (30) configured to emit excitation light (B1 blue laser light) to the optical element (41), wherein the optical device radiates fluorescence (G2 and R2; green light and red light) when, along with rotation of the wheel, excitation light (B1 blue laser light) impinges on the phosphor layer (41) of the optical element (41) disposed in the circumferential direction on at least the surface of the wheel (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use optical device as taught by Brick for use with the optical element as disclosed by Brick to utilize a wheel configuration that can be used for a light source apparatus an image display apparatus (0006).
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger1 in view of Koike et al. (US Pub. 2012/0243203).
Regarding claim 15, Luchinger1 discloses the optical element according to claim 1 (see rejection to claim 1) except for an optical device comprising: the optical element; a light source configured to emit excitation light to the optical element; and a reflector having a reflective surface configured to reflect fluorescence radiated from the optical element, wherein the reflective surface of the reflector has a shape such that beams of incident light are reflected so as to exit in parallel in a predetermined direction.
Koike teaches an optical device (Fig. 3; 200 vehicle light) comprising: the optical element (220); a light source (210 laser light source) configured to emit excitation light to the optical element (220 phosphor); and a reflector (230 a reflection surface) having a reflective surface configured to reflect fluorescence radiated from the optical element (Fig. 3), wherein the reflective surface of the reflector has a shape such that beams of incident light are reflected so as to exit in parallel in a predetermined direction (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use optical device as taught by Koike for the use with the optical element as disclosed by Luchinger1 to utilize a lighting structure that utilizes an optical element and to increase usefulness of the optical element such as with a vehicle light (0002).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brick in view of Koike et al. (US Pub. 2012/0243203).
Regarding claim 15, Luchinger1 discloses an optical device comprising: the optical element according to claim 1 (see rejection to claim 1); a light source (2) configured to emit excitation light to the optical element (Fig. 10; 1 minus 2); except for an optical device comprising: the optical element; a light source configured to emit excitation light to the optical element; and a reflector having a reflective surface configured to reflect fluorescence radiated from the optical element, wherein the reflective surface of the reflector has a shape such that beams of incident light are reflected so as to exit in parallel in a predetermined direction.
Koike teaches an optical device (Fig. 3; 200 vehicle light) comprising: the optical element (220); a light source (210 laser light source) configured to emit excitation light to the optical element (220 phosphor); and a reflector (230 a reflection surface) having a reflective surface configured to reflect fluorescence radiated from the optical element (Fig. 3), wherein the reflective surface of the reflector has a shape such that beams of incident light are reflected so as to exit in parallel in a predetermined direction (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use optical device as taught by Koike for the use with the optical element as disclosed by Brick to utilize a lighting structure that utilizes an optical element and to increase usefulness of the optical element such as with a vehicle light (0002).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger1 in view of Redpath et al. (US Pub. 2017/0074466).
Regarding claim 16, Luchinger1 discloses the optical element according to claim 1 (see rejection to claim 1) except for an optical device comprising: the optical element, the lower layer being a permeable substrate; and a light source configured to emit excitation light to the optical element, wherein the light source emits excitation light to the first surface via the permeable substrate, and the phosphor layer radiates fluorescence from the second surface.
Redpath teaches an optical device (Fig. 1) comprising: the optical element (2 substrate), the lower layer (21 clear plastic layer; 0035) being a permeable substrate; and a light source (1 laser) configured to emit excitation light to the optical element (2), wherein the light source (1) emits excitation light to the first surface via the permeable substrate, and the phosphor layer radiates fluorescence from the second surface (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the optical device as taught by Redpath for use with the optical element as disclosed by Luchinger1 to utilize a device that makes the optical element more useful such as for generating white light with high efficiency (abstract; 0002).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brick and Takamatsu as applied to claim 14 above, and further in view of Okuda et al. (US Pub 2017/0357151).
Regarding claim 17, Brick discloses the invention as disclosed above except for a display element; a light-source optical system configured to guide, to the display element, the fluorescence radiated from the phosphor layer; and a projection optical system configured to project projection light emitted from the display element onto a screen.
Okuda teaches a display element (Fig. 1; 70 DMD); a light-source optical system configured to guide, to the display element (70), the fluorescence radiated from the phosphor layer (30 phosphor wheel/33 phosphor coating); and a projection optical system configured to project projection light emitted from the display element onto a screen (80 projection unit; 0053).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use optical device elements as taught by Okuda for further including in the optical device as disclosed by Brick as modified by Takamatsu to utilize a phosphor wheel configuration with optics that allow for projection of images on a screen (0053).

	
	
			Allowable Subject Matter
Claims 9 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 9 is allowable because limitations the optical element, wherein a low-refractive-index member is disposed in a part of a region where the phosphor layer and the bonding layer are disposed in the circumferential direction on the surface of the wheel, the low-refractive-index member having a lower refractive index than the bonding layer, and in the region where the phosphor layer and the bonding layer are disposed in the circumferential direction on the surface of the wheel, the phosphor layer and the bonding layer extend in a radius direction on at least a part of the wheel. 
The closest prior art are Brick and Luchinger2 (US Pub. 2019/0153313:”Luchinger2”). While Brick discloses an optical element (Fig. 10; 1 component minus 2 radiation source) comprising: a phosphor layer (4 conversion layer) facing a lower layer (3 thermally conductive layer); and a bonding layer (12 cover) keeping the phosphor layer in intimate contact with the lower layer (see Fig. 10) and Luchinger2 discloses an optical element (Fig. 2) comprising: a bonding layer (103 encapsulation). Neither Luchinger1 nor Luichinger2 disclose or suggest in summary wherein a low-refractive-index member is disposed in a part of a region where the phosphor layer and the bonding layer are disposed in the circumferential direction on the surface of the wheel, the low-refractive-index member having a lower refractive index than the bonding layer, and in the region where the phosphor layer and the bonding layer are disposed in the circumferential direction on the surface of the wheel, the phosphor layer and the bonding layer extend in a radius direction on at least a part of the wheel.
Claim 18 is allowable because limitations the optical device, wherein the phosphor layer and the bonding layer are disposed in the circumferential direction on at least a part of the surface of the wheel through which excitation light emitted from a light source passes, so as to be divided into a plurality of segments in the circumferential direction, the optical device further comprises: a rotation-position sensor configured to acquire a position of rotation of the wheel; a light-source controller configured to control a light source in accordance with information sent from the rotation-position sensor; a display element; a light-source optical system configured to guide, to the display element, light emitted from a light source device; and a projection optical system configured to project projection light emitted from the display element onto a screen, and the optical device controls an output from a light source in accordance with information about the position of rotation of the wheel acquired by the rotation-position sensor. 
The closest prior art are Masuda (US Pub. 2015/0346593) and Luchinger2 (US Pub. 2019/0153313:”Luchinger2”). While Masuda discloses an optical element (Fig. 5; 501 luminescent plate) comprising: a phosphor layer (504 first luminescent area) facing a lower layer (102 base material); and a bonding layer (P2 second polymer) and Luchinger2 discloses an optical element (Fig. 2) comprising: a bonding layer (103 encapsulation). Neither Luchinger1 nor Luichinger2 disclose or suggest in summary wherein the phosphor layer and the bonding layer are disposed in the circumferential direction on at least a part of the surface of the wheel through which excitation light emitted from a light source passes, so as to be divided into a plurality of segments in the circumferential direction, the optical device further comprises: a rotation-position sensor configured to acquire a position of rotation of the wheel; a light-source controller configured to control a light source in accordance with information sent from the rotation-position sensor; a display element; a light-source optical system configured to guide, to the display element, light emitted from a light source device; and a projection optical system configured to project projection light emitted from the display element onto a screen, and the optical device controls an output from a light source in accordance with information about the position of rotation of the wheel acquired by the rotation-position sensor.
The remaining claims are allowable due to their dependency.

		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875